 
Exhibit 10.4
 
Execution Copy
 
COMPANY PLEDGE AND SECURITY AGREEMENT
 
This COMPANY PLEDGE AND SECURITY AGREEMENT (as amended, restated or otherwise
modified from time to time, this “Agreement”) is entered into as of September 1,
2011, by and between Lapis Technologies Inc., a Delaware corporation (the
“Pledgor,” or the “Company”) and UTA Capital LLC, a Delaware limited liability
company (the “Pledgee”).
 
RECITALS
 
WHEREAS, pursuant to that certain Note and Warrant Purchase Agreement, dated as
of July 12, 2011 (as amended, restated or otherwise modified from time to time,
the “Purchase Agreement”), by and between the Company and the Pledgee, the
Company has requested that the Pledgee make a loan or loans available to the
Company in the aggregate principal amount of up to $6,000,000, and the Pledgee
has agreed to make such loans available to the Company subject to the terms and
conditions set forth in the Purchase Agreement;
 
WHEREAS, the borrowings under the Purchase Agreement by the Pledgor will confer
direct economic benefit upon the Pledgor; and
 
WHEREAS, in order to induce the Pledgee to provide the financial accommodations
described in the Purchase Agreement, the Pledgor has agreed to pledge and grant
a security interest in the collateral described herein to the Pledgee, on the
terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Definitions.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Purchase
Agreement.  The following terms which are defined in the Uniform Commercial Code
in effect in the State of New York on the date hereof (the “UCC”) are used
herein as so defined:  Inventory and Proceeds.
 
2.           Pledge and Grant of Security Interest.  To secure the prompt
payment and performance in full when due, whether by lapse of time or otherwise,
of the aggregate amount of the Notes, and all of the other Secured Obligations
(as defined below), the Pledgor hereby pledges, assigns, hypothecates and grants
to the Pledgee a first priority lien on and security interest in and charge on
(the “Security Interest”) any and all right, title and interest of the Pledgor
in and to the following, whether now owned or existing or whether owned,
acquired, or arising hereafter (collectively, the “Collateral”):
 
(a)           Enertec Electronics Equity Interests. All of the shares of capital
stock of Enertec Electronics Ltd., an Israeli company and wholly-owned
subsidiary of the Company (“Enertec Electronics”) presently owned or hereinafter
acquired, either directly or indirectly, by the Company, representing 100% of
the issued and outstanding shares of capital stock of Enertec Electronics (the
“Equity Interests”); and
 
 

--------------------------------------------------------------------------------

 
 
(b)           Pledgor’s Assets. All of the Pledgor’s accounts receivable,
contracts, chattel paper, equipment, inventory and any other assets (the
“Company Assets”), and all proceeds and products arising from the sale or
disposition of such Company Assets, however and whenever acquired and in
whatever form.
 
3.           Security for Secured Obligations.  The Security Interest created
hereby in the Collateral constitutes continuing collateral security for the
following obligations (collectively, the “Secured Obligations”): (a) the
aggregate principal amount, interest and other payment obligations due, or which
may  become due, under the Notes, (b) all other obligations and liabilities of
the Pledgor to the Pledgee under the Purchase Agreement and the Transaction
Documents, and (c) all other obligations and liabilities of the Pledgor to the
Pledgee under this Agreement (the Notes, the Purchase Agreement, the Transaction
Documents and this Agreement, as each may be amended, restated, modified and/or
supplemented from time to time, collectively, the “Documents”), whether now
existing or hereafter arising, direct or indirect, liquidated or unliquidated,
absolute or contingent, due or not due and whether under, pursuant to or
evidenced by a note, agreement, guaranty, instrument or otherwise (in each case,
irrespective of the genuineness, validity, regularity or enforceability of such
Secured Obligations, or of any instrument evidencing any of the Secured
Obligations or of any collateral therefor or of the existence or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of such Secured Obligations in any case commenced by or against the
Pledgor under Title 11, United States Code, including, without limitation,
obligations of the Pledgor for post-petition interest, fees, costs and charges
that would have accrued or been added to the Secured Obligations but for the
commencement of such case).
 
4.           Delivery of the Collateral.  The Pledgor hereby agrees that:
 
(a)           Delivery of Certificates.  The Pledgor shall deliver to Seyfarth
Shaw LLP for the benefit of the Pledgee (i) all certificates and instruments
constituting the Equity Interests presently owned by the Pledgor and (ii)
promptly upon the receipt by the Pledgor, all certificates and instruments
constituting the Equity Interests that are hereinafter received, whether
directly or indirectly, by the Pledgor.  Prior to such delivery to Seyfarth Shaw
LLP for the benefit of the Pledgee, all such certificates and instruments
constituting the Equity Interests shall be held in trust by the Pledgor for the
benefit of the Pledgee pursuant hereto.  All such certificates shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit 1 attached hereto.
 
(b)           Additional Securities.  If the Pledgor shall receive by virtue of
it being or having been the owner of the Collateral, any (i) stock certificate,
membership certificate or other certificate representing stock or a membership
or partnership interest, including without limitation, any certificate
representing a dividend or distribution in connection with any increase or
reduction of capital, reclassification, merger, consolidation, sale of assets,
combination of shares of stock or membership or equity or partnership interests,
stock splits, spin-off or split-off, promissory notes or other instruments; (ii)
option or right, whether as an addition to, substitution for, or an exchange
for, the Collateral or otherwise; (iii) dividends payable in securities; or (iv)
distributions of securities in connection with a partial or total liquidation,
dissolution or reduction of capital, capital surplus or paid-in surplus, then
the Pledgor shall receive such certificate, instrument, option, right, dividend
or distribution in trust for the benefit of the Pledgee, shall segregate it from
the Pledgor’s other property and shall promptly deliver it to the Pledgee in the
exact form received together with any necessary endorsement and/or appropriate
stock power, membership interest power or partnership interest power, as
applicable, duly executed in blank, substantially in the form provided in
Exhibit 1, to be held by the Pledgee as Collateral and as further collateral
security for the Secured Obligations.
 
2

--------------------------------------------------------------------------------

 
(c)           Financing Statements.  The Pledgor authorizes the Pledgee to file
such UCC (as defined in Section 1 above) or other applicable financing
statements, as may be reasonably requested by the Pledgee in order to perfect
and protect the Security Interest created hereby in the Collateral.
 
5.           Other Obligations of the Pledgor.
 
(a)           Waiver.  The Pledgor hereby waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Secured
Obligations and this Agreement and any requirement that the Pledgee exhaust any
right or take any action against the Company or any other Person or any
collateral.
 
(b)           Subrogation.  The Pledgor will not exercise any rights which the
Pledgor may acquire by way of subrogation under this Agreement, by any payment
made hereunder or otherwise until all the Secured Obligations shall have been
paid in full (other than indemnification and other contingent obligations which
by their terms survive termination of the Purchase Agreement and other
Documents).  If any amount shall be paid to the Pledgor on account of such
subrogation rights at any time when all the Secured Obligations shall not have
been paid in full (other than indemnification and other contingent obligations
which by their terms survive termination of the Purchase Agreement and other
Documents), such amount shall be held in trust for the benefit of the Pledgee
and shall forthwith be paid to the Pledgee to be credited and applied upon the
Secured Obligations, whether matured or unmatured, in any order which it may, in
its discretion, elect.  If (i) the Pledgor shall make payment to the Pledgee of
all or any part of the Secured Obligations and (ii) all the Secured Obligations
shall be paid in full (other than indemnification and other contingent
obligations which by their terms survive termination of the Purchase Agreement
and other Documents), the Pledgee will, at the Pledgor’s request, execute and
deliver to the Pledgor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Pledgor of an interest in the Secured Obligations resulting from such
payment by the Pledgor.
 
6.           Representations and Warranties.  The Pledgor hereby represents and
warrants to the Pledgee that as of the date hereof:
 
(a)           Authorization of the Equity Interests.  The Equity Interests are
duly authorized and validly issued, are fully paid and nonassessable and are not
subject to the preemptive rights of any Person.  All other shares of stock or
membership or partnership interests constituting Collateral will be duly
authorized and validly issued, fully paid and nonassessable and not subject to
the preemptive rights of any Person.
 
3

--------------------------------------------------------------------------------

 
(b)           Title.  The Pledgor has good and indefeasible title to the
Collateral and will at all times be the legal and beneficial owner of such
Collateral free and clear of any attachments, levies, taxes, liens, security
interests, hypothecations and encumbrances of every kind and nature (“Liens”),
other than Liens permitted by the Purchase Agreement.  There exists no “adverse
claim” within the meaning of Section 8-102 of the UCC with respect to the Equity
Interests.
 
(c)           Exercising of Rights.  To the best of the Pledgor’s Knowledge so
long as done in accordance with laws affecting the offering and sale of
securities and the UCC or other relevant law in the applicable jurisdiction, the
exercise by the Pledgee of its rights and remedies hereunder will not violate
any law or governmental regulation or any material contractual restriction
(except for the loan documents entered into with FIBI) binding on or affecting
the Pledgor, the Collateral or any of the Pledgor’s other property.
 
(d)           Pledgor’s Authority.  No authorization, approval or action by, and
no notice or filing with any governmental authority or with the issuer of any
Equity Interests is required either (i) for the pledges made by the Pledgor or
for the granting of the Security Interest by the Pledgor pursuant to this
Agreement or (ii) to the best of the Pledgor’s Knowledge, for the exercise by
the Pledgee of its rights and remedies hereunder (except as may be required by
laws affecting the offering and sale of securities and those that have already
been obtained).
 
(e)           Security Interest/Priority.  This Agreement creates a valid first
priority Security Interest and charge in favor of the Pledgee in the Collateral,
under the UCC.  The taking possession by the Pledgee of the certificates
representing the Equity Interests will perfect and establish the first priority
of the Pledgee’s Security Interest in the Equity Interests.  The filing of
appropriate financing statements (and continuation statements, if applicable)
with the applicable Secretary of State with respect to the Company Assets will
perfect and establish the first priority of the Pledgee’s security interest in
the Company Assets, to the extent Pledgor has or may acquire rights in such
Company Assets.  Except as set forth in this Section 6(e), no action is
necessary to perfect or otherwise protect the Pledgee’s Security Interest in the
Collateral.
 
(f)           Litigation.  There are no pending or, to Pledgor’s Knowledge,
threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral.
 
(g)           Power and Authority.  The Pledgor has the requisite power and
authority to enter into this Agreement and any related documents, perform its
obligations hereunder and thereunder and to pledge and assign the Collateral to
the Pledgee in accordance with the terms of this Agreement.
 
(h)           Transfer Restrictions.  There are no provisions contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Pledgor or Enertec Electronics, or any other documents or agreements,
that impose any form of restriction on the transfer of the Equity Interests
which have not otherwise been enforceably and legally waived by the necessary
parties.
  
 
4

--------------------------------------------------------------------------------

 
  
(i)           Securities Laws.  None of the shares of the Equity Interests have
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject.
 
(j)           Grant of Security Interest.  The pledge and assignment of the
Equity Interests and the grant of a Lien in the Collateral under this Agreement
vest in the Pledgee all rights of the Pledgor in the Collateral as contemplated
by this Agreement.
 
(k)           Principal Addresses; Legal or Other Names. The location of
Pledgor’s chief executive office, offices, other locations of Collateral and
locations where records with respect to Collateral are kept, are as set forth in
Exhibit 3 and, except as set forth in such Schedule, such locations have not
changed during the preceding twelve months.  As of the date hereof, during the
prior five years, except as set forth in Exhibit 3, Pledgor has not been known
as or conducted business under any other name (including trade names).
 
7.           Covenants.  The Pledgor hereby covenants that so long as any of the
Secured Obligations remain outstanding (other than indemnification and other
contingent obligations which by their terms survive termination of the Purchase
Agreement and the other Documents) or any Document is in effect, the Pledgor
shall:
 
(a)           Books and Records.  Mark its books and records (and shall cause
Enertec Electronics to mark its books and records) to reflect the Security
Interest granted to the Pledgee pursuant to this Agreement and the other
Documents, including entering particulars of the share pledge in the share
register of Enertec Electronics.
 
(b)           Defense of Title.  Warrant and defend title to and ownership of
the Collateral at its own reasonable expense against the claims and demands
brought against the Pledgee and/or Pledgor by any other parties claiming an
interest therein, keep the Collateral free from all Liens (other than Liens
permitted by the Purchase Agreement), and not sell, exchange, transfer, convey,
assign, lease or otherwise dispose of its rights in or to the Collateral or any
interest therein nor create, incur or permit to exist any Lien whatsoever with
respect to any of the Collateral or the proceeds thereof other than that created
hereby or as otherwise permitted by the Purchase Agreement.
 
(c)           Defend Against Claims.  The Pledgor will, at its reasonable
expense, defend the Pledgee’s right, title and security interest in and to the
Collateral against the claims of any other party.
 
(d)           Additional Equity Interests.  Not consent to or approve the
issuance to the Pledgor of (i) any additional shares of any class of capital
stock or other equity interests of Enertec Electronics or (ii) any securities
convertible either voluntarily by the holder thereof or automatically upon the
occurrence or nonoccurrence of any event or condition into, or any securities
exchangeable for, shares of Enertec Electronics’ capital stock, unless, in
either case, 100% of such shares and/or convertible securities are pledged as
Collateral pursuant to this Agreement.
    
 
5

--------------------------------------------------------------------------------

 
  
(e)           Further Assurances.  Promptly execute and deliver at its expense
all further instruments and documents and take all further action that may be
reasonably necessary and desirable or that the Pledgee may reasonably request in
order to (i) perfect and protect the Lien created hereby in the Collateral
(including, without limitation, any and all action necessary to satisfy the
Pledgee that the Pledgee has obtained a first priority perfected Security
Interest in the Equity Interests and the Company Assets); (ii) enable the
Pledgee to exercise and enforce hereunder with respect to its rights and
remedies relating to the Collateral; and (iii) otherwise effect the purposes of
this Agreement, including, without limitation and if requested by the Pledgee,
(A) delivering to the Pledgee irrevocable proxies with respect to the
Collateral, which irrevocable proxies will be strictly and only used for the
purpose of allowing the Pledgee to perfect and protect the Security Interest
granted or purported to be granted hereby or to enable the Pledgee to exercise
and enforce their rights and remedies hereunder with respect to the Collateral,
but only in accordance with the terms of this Agreement following the occurrence
of an Event of Default (as defined below) and (B) executing and delivering, and
causing the issuer of such Equity Interests to execute and deliver, to Pledgee a
control acknowledgment (“Control Acknowledgement”)  substantially in the form of
Exhibit 2 with respect to the Equity Interests.  The Pledgor shall cause the
issuer to acknowledge in writing its receipt and acceptance thereof.  Such
Control Acknowledgement shall instruct such issuer to follow instructions from
the Pledgee without any Pledgor’s consultation or consent.
 
(f)           Amendments.  Not make or consent to any amendment or other
modification or waiver with respect to any of the Collateral or enter into any
agreement or allow to exist any restriction with respect to any of the
Collateral other than pursuant hereto, including any amendment that would (i)
impair the Collateral or adversely affect in any respect the rights, privileges,
benefits and security interests provided to or intended to be provided to the
Pledgee, (ii) that in any way adversely affects the perfection of the Security
Interest of the Pledgee in the Collateral, or (iii) be in conflict with any of
the provisions of the Purchase Agreement.
 
(g)           Compliance with Securities Laws.  File all reports and other
information now or hereafter required to be filed by the Pledgor with the United
States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Collateral.
 
(h)           Subordination of Rights of Payment and Application of Accounts and
Contract Proceeds.  At all times following the occurrence and during the
continuance of an Event of Default (after giving effect to all applicable notice
and cure rights), distribute to Pledgee any cash dividends or distributions
received in respect of the Equity Interests or any payments received with
respect the Company Assets (if any), and all such amounts shall be immediately
utilized by the Pledgee to repay the Notes and other obligations of the Pledgor
to the Pledgee.
  
 
6

--------------------------------------------------------------------------------

 
  
8.           Advances by the Pledgee. Upon the occurrence and during the
continuance of an Event of Default (after giving effect to all applicable notice
and cure rights), the Pledgee may, at its sole option and in its sole
discretion, take all such action as it deems appropriate and in so doing may
expend such sums as the Pledgee may reasonably deem advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, a payment to obtain a release of a Lien or potential
Lien, expenditures made in defending against any adverse claim and all other
expenditures which the Pledgee may make for the protection of the Collateral
hereof or which may be compelled to make by operation of law.  All such sums and
amounts so expended shall be reimbursed by the Pledgor promptly upon timely
notice thereof and demand therefore and shall constitute additional Secured
Obligations.  No such performance of any covenant or agreement by the Pledgee on
behalf of the Pledgor, and no such advance or expenditure therefor, shall
relieve the Pledgor of any default under the terms of this Agreement or the
other Documents.  The Pledgee may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by the Pledgor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.
 
9.           Events of Default.  An Event of Default (as defined in the Notes)
shall constitute an event of default (“Event of Default”) hereunder.
 
10.         Remedies.
 
(a)           General Remedies.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Pledgee shall have, in respect of the
Collateral, in addition to the rights and remedies provided herein, in the
Documents or by law, the rights and remedies of a secured party under the UCC or
any other applicable law.  In addition, the Pledgee may exercise all corporate
rights with respect to the Collateral including, without limitation, all rights
of conversion, exchange, subscription or any other rights, privileges or options
pertaining to any shares of the Collateral as if it were the absolute owner
thereof, including, but without limitation, the right to exchange, at its
discretion, any or all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the issuer thereof, or
upon the exercise by the issuer of any right, privilege or option pertaining to
any of the Collateral, and, in connection therewith, to deposit and deliver any
and all of the Collateral with any committee, depository, transfer agent,
registrar or other designated agent upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it.
 
(b)           Transfer and Sale of Collateral.  Upon the occurrence of an Event
of Default and during the continuation thereof, without limiting the generality
of this Section and without notice, the Pledgee may, in its sole discretion,
sell or otherwise dispose of or realize upon the Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Pledgee may deem commercially reasonable, for cash, credit or for future
delivery or otherwise in accordance with applicable law.  To the extent
permitted by law, the Pledgee may in such event bid for the purchase of such
securities.  The Pledgor agrees that, to the extent notice of sale shall be
required by law and has not been waived by such Pledgor, any requirement of
reasonable notice shall be met if notice, specifying the place of any public
sale or the time after which any private sale is to be made, is personally
served on or mailed, postage prepaid, to the Pledgor, in accordance with the
notice provisions of the Purchase Agreement at least ten (10) days before the
time of such sale.  The Pledgee shall not be obligated to make any sale of the
Collateral regardless of notice of sale having been given.  The Pledgee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption.  All moneys received by the Pledgee hereunder, whether upon sale of
the Collateral or any part thereof or otherwise, shall be held by the Pledgee
and applied by it as provided in Section 15 hereof.  No failure or delay on the
part of the Pledgee in exercising any rights hereunder shall operate as a waiver
of any such rights nor shall any single or partial exercise of any such rights
preclude any other or future exercise thereof or the exercise of any other
rights hereunder.  The Pledgee shall have no duty as to the collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 15 hereof.  The Pledgee may exercise
its rights with respect to property held hereunder without resort to other
security for or sources of reimbursement for the Secured Obligations.  In
addition to the foregoing, Pledgee shall have all of the rights, remedies and
privileges of a secured party under the UCC regardless of the jurisdiction in
which enforcement hereof is sought.
   
 
7

--------------------------------------------------------------------------------

 
(c)           Private Sale.  The Pledgor recognizes that the Pledgee may be
unable to effect (or to do so only after delay which would adversely affect the
value that might be realized from the Collateral) or may deem it impracticable
to effect a public sale of all or any part of the Company Assets or the Equity
Interests constituting the Collateral and that the Pledgee may, therefore,
determine to make one or more private sales of any such collateral to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof.  The Pledgor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Pledgee shall have no obligation to delay sale of any such securities for
the period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933, as
amended.  The Pledgor further acknowledges and agrees that any offer to sell
such securities which has been made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act of
1933, as amended, and the Pledgee may, in such event, bid for the purchase of
such securities.
 
(d)           Retention of Collateral.  Without limiting the application of, and
Pledgee’s rights under Section 7(h) of this Agreement, in addition to the rights
and remedies hereunder, upon the occurrence and during the continuance of an
Event of Default, the Pledgee may, after providing the notices required by
Section 9-620 of the UCC or otherwise complying with the requirements of
applicable law of the relevant jurisdiction, retain all or any portion of the
Collateral in satisfaction of the Secured Obligations.  Unless and until the
Pledgee shall have provided such notices, however, the Pledgee shall not be
deemed to have retained the Collateral in satisfaction of any Secured
Obligations for any reason.
 
11.         Release of Collateral.  The Pledgee may release any of the
Collateral from this Agreement or may substitute any of the Collateral for other
Collateral without altering, varying or diminishing in any way the force, effect
or Lien of this Agreement as to any Collateral not expressly released or
substituted, and this Agreement shall continue as a first priority Lien on all
Collateral not expressly released or substituted.
  
 
8

--------------------------------------------------------------------------------

 
  
12.         Waiver of Marshaling.  The Pledgor hereby waives any right to compel
any marshaling of any of the Collateral.
 
13.         No Waiver.  Any and all of the Pledgee’s rights with respect to the
rights granted under this Agreement shall continue unimpaired, and the Pledgor
shall be and remain obligated in accordance with the terms hereof,
notwithstanding (a) the bankruptcy, insolvency or reorganization of the Pledgor,
if any (b) the release or substitution of any item of the Collateral at any
time, or of any rights or interests therein, or (c) any delay, extension of
time, renewal, compromise or other indulgence granted by the Pledgee in
reference to any of the Secured Obligations.  The Pledgor hereby waives all
notice of any such delay, extension, release, substitution, renewal, compromise
or other indulgence, and hereby consents to be bound hereby as fully and
effectively as if the Pledgor had expressly agreed thereto in advance.  No delay
or extension of time by the Pledgee in exercising any power of sale, option or
other right or remedy hereunder, and no failure by the Pledgee to give notice or
make demand, shall constitute a waiver thereof, or limit, impair or prejudice
the Pledgee’s right to take any action against Pledgor or to exercise any other
power of sale, option or any other right or remedy.
 
14.         Expenses.  The Collateral shall secure, and the Pledgor shall pay to
the Pledgee on demand, from time to time, all reasonable costs and expenses
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Pledgee under this Agreement or
with respect to any of the Secured Obligations.
 
15.         Rights of the Pledgee.
 
(a)           Power of Attorney.  The Pledgor hereby designates and appoints the
Pledgee and each of its designees or agents as attorney-in-fact of the Pledgor,
irrevocably and with power of substitution, with authority to take any or all of
the following actions, which power of attorney shall become effective upon the
occurrence and during the continuance of an Event of Default:
 
(i)           to demand, collect, settle, compromise, adjust and give discharges
and releases concerning the Collateral, all as the Pledgee may reasonably
determine;
 
(ii)          to commence and prosecute any actions at any court for the
purposes of collecting any of the Collateral and enforcing any other right in
respect thereof;
 
(iii)         to defend, settle or compromise any action brought and, in
connection with the Collateral, give such discharge or release as the Pledgee
may deem reasonably appropriate;
 
(iv)         to pay or discharge taxes or Liens levied or placed on or
threatened against the Collateral;
    
 
9

--------------------------------------------------------------------------------

 
  
(v)          to direct any parties liable for any payment under any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Pledgee or as the Pledgee shall direct;
 
(vi)         to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral;
 
(vii)        to sign and endorse any drafts, assignments, proxies, stock powers,
membership interest powers, partnership interest powers, verifications, notices
and other documents relating to the Collateral;
 
(viii)       to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Pledgee may deem reasonably appropriate;
 
(ix)         to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Pledgee may determine necessary in order to perfect and maintain the Security
Interests granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;
 
(x)         to exchange any of the Collateral or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Collateral with
any committee, depository, transfer agent, registrar or other designated agency
upon such terms as the Pledgee may determine;
 
(xi)         to vote for a shareholder, partner or member resolution, or to sign
an instrument in writing, sanctioning the transfer of any or all of the
Collateral into the name of the Pledgee or into the name of any transferee to
whom the Collateral or any part thereof may be sold pursuant to Section 10
hereof; and
 
(xii)        to do and perform all such other acts and things as the Pledgee may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.
 
This power of attorney is a power coupled with an interest and upon the
occurrence and during the continuance of an Event of Default shall be
irrevocable for so long as any of the Secured Obligations remain outstanding
(other than indemnification and other contingent obligations which by their
terms survive termination of the Purchase Agreement and the other Documents) and
any Document is in effect.  The Pledgee shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Pledgee in this Agreement, and shall not
be liable for any failure to do so or any delay in doing so.  The Pledgee shall
not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct.  This power of attorney is conferred on the Pledgee solely
to protect, preserve and realize upon its security interest in the Collateral.
    
 
10

--------------------------------------------------------------------------------

 
  
(b)           Performance by the Pledgee of the Pledgor’s Obligations.  If the
Pledgor fails to perform any agreement or obligation contained herein, the
Pledgee itself may perform, or cause performance of, such agreement or
obligation, and the expenses of the Pledgee incurred in connection therewith
shall be payable by the Pledgor pursuant to Section 8 hereof.
 
(c)           Assignment by the Pledgee.  The Pledgee may from time to time
assign the Secured Obligations and any portion thereof and/or, upon and
following an Event of Default, the Collateral and any portion thereof, and the
assignee shall be entitled to all of the rights and remedies of the Pledgee
under this Agreement in relation thereto.
 
(d)           The Pledgee’s Duty of Care.  Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the
Pledgee hereunder, the Pledgee shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgor shall
be responsible for preservation of all rights in the Collateral, and the Pledgee
shall be relieved of all responsibility for the Collateral upon surrendering it
or tendering the surrender of it to the Pledgor.  The Pledgee shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Pledgee accords its own property, which shall be no less than
the treatment employed by a reasonable and prudent Person in the industry, it
being understood that the Pledgee shall not have responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Pledgee have or is deemed to have knowledge of such matters; or (ii) taking
any necessary steps to preserve rights against any parties with respect to any
Collateral.
 
(e)           Voting Rights in Respect of the Collateral.
 
(i)           So long as no Event of Default shall have occurred and be
continuing, to the extent permitted by law, the Pledgor may exercise any and all
voting and other consensual rights pertaining to the Collateral or any part
thereof for any purpose not inconsistent with the terms of this Agreement or any
Document; and
 
(ii)          Upon the occurrence and during the continuance of an Event of
Default, all rights of the Pledgor to exercise the voting and other consensual
rights which they would otherwise be entitled to exercise pursuant to clause (i)
of this subsection (e) shall cease and all such rights shall thereupon become
vested in the Pledgee which shall then have the sole right to exercise such
voting and other consensual rights.
 
16.           Application of Proceeds.  Upon the occurrence of and during the
continuance of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of any Collateral, when received by the Pledgee in
cash or its equivalent, will be applied as follows:  first, to all reasonable
costs and expenses of the Pledgee (including, without limitation, reasonable
attorneys’ fees and expenses) incurred in connection with the implementation
and/or enforcement of this Agreement and/or any of the other Documents; second,
to the principal amount of the Secured Obligations; third, to such of the
Secured Obligations consisting of accrued but unpaid interest and fees; fourth,
to all other amounts payable with respect to the Secured Obligations; and fifth,
to the payment of the surplus, if any, to whoever may be lawfully entitled to
receive such surplus.
     
 
11

--------------------------------------------------------------------------------

 
   
17.           Costs of Counsel.  If at any time hereafter, whether upon the
occurrence of an Event of Default or not, the Pledgee employs counsel to prepare
or consider amendments, waivers or consents with respect to this Agreement, or
to take action or make a response in or with respect to any legal or arbitral
proceeding relating to this Agreement or relating to the Collateral, or to
protect the Collateral or exercise any rights or remedies under this Agreement
or with respect to the Collateral, then the Pledgor agrees to promptly pay upon
demand any and all such reasonable documented costs and expenses incurred by the
Pledgee, all of which costs and expenses shall constitute Secured Obligations
hereunder.
 
18.           Continuing Agreement.
 
(a)           This Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any Secured Obligations
shall remain unpaid and outstanding (other than indemnification and other
contingent obligations which by their terms survive termination of the Purchase
Agreement and the other Documents).
 
(b)           This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Pledgee as a preference, fraudulent conveyance or otherwise
under any bankruptcy, insolvency or similar law, all as though such payment had
not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including, without limitation, any reasonable legal fees and
disbursements) incurred by the Pledgee in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.
 
19.           Amendments; Waivers; Modifications.  This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except in accordance with the terms of the Purchase Agreement.
 
20.           Successors in Interest.  This Agreement shall create a continuing
Lien in the Collateral and shall be binding upon the Pledgor, its successors and
assigns and shall inure, together with the rights and remedies of the Pledgee
hereunder, to the Pledgee and its successors and permitted assigns; provided,
however, that the Pledgor may not assign its rights or delegate its duties
hereunder without the prior written consent of the Pledgee.  To the fullest
extent permitted by law, the Pledgor hereby releases the Pledgee and its
successors and permitted assigns, from any liability for any act or omission
relating to this Agreement or the Collateral, except to the extent such
liability arose from the gross negligence or willful misconduct of the Pledgee.
 
21.           Notices.  All notices required or permitted to be given under this
Agreement shall be in conformance with the Purchase Agreement.
  
 
12

--------------------------------------------------------------------------------

 
  
22.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
 
23.           Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
 
24.           Governing Law; Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial; Joinder.
 
(a)           THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE GENERAL APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
 
(b)           THE PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE PLEDGOR,
ON THE ONE HAND, AND THE PLEDGEE, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS, PROVIDED, THAT THE
PLEDGOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE PLEDGEE FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL OR
ANY OTHER SECURITY FOR THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE PLEDGEE.  THE PLEDGOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND THE PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH HE, SHE OR IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE
PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH
PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.
  
 
13

--------------------------------------------------------------------------------

 
  
(c)           THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PLEDGEE AND/OR THE PLEDGOR ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT,
ANY OTHER DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
(d)           It is understood and agreed that any Person that desires to become
a Pledgor hereunder, or is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of any Document, shall become
a Pledgor hereunder by (i) executing a joinder agreement in form and substance
satisfactory to the Pledgee, (ii) delivering supplements to such exhibits and
annexes to such Documents as the Pledgee shall reasonably request and/or set
forth in such joinder agreement and (iii) taking all actions as specified in
this Agreement as would have been taken by the Pledgor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Pledgee and with all documents and actions required above to be
taken to the reasonable satisfaction of the Pledgee.
 
25.           Severability.  If any provision of this Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
26.           Entirety.  This Agreement and the other Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Documents or the transactions
contemplated herein and therein.
 
27.           Survival.  All representations and warranties of the Pledgor
hereunder shall survive the execution and delivery of this Agreement and the
other Documents.
 
28.           Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real and other personal property owned by the Pledgor), or
by a guarantee, endorsement or property of any other Person, then the Pledgee
shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Pledgee has the right, in its sole discretion, to determine
which rights, Liens or remedies the Pledgee shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or any of the Pledgee’s rights or the Secured
Obligations under this Agreement or under any of the other Documents.
    
 
14

--------------------------------------------------------------------------------

 
  
29.           Termination.  Upon satisfaction in full in cash of the Secured
Obligations (other than indemnification or other contingent obligations which by
their terms survive the termination of the Purchase Agreement and the other
Documents), Pledgee’s rights under this Agreement, and the Security Interest
created hereby and under the other Documents, shall terminate and Pledgee shall
(i) execute and deliver to Pledgor, without recourse, representation or
warranty,  and Pledgor shall be entitled to file (A) UCC-3 termination
statements (or similar documents and agreements) required to terminate all of
Pledgee’s rights under this Agreement and all other Documents and (B) such other
agreements and documents reasonably required to terminate, or evidence the
termination of, the Security Interest created hereby and under the other
Documents and (ii) return to Pledgor all certificates and other Collateral to
the extent the same have not been sold or otherwise disposed of or applied in
accordance with the terms hereof.
   
[Remainder of page intentionally left blank.]
         
 
15

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
   

 
PLEDGOR:
     
LAPIS TECHNOLOGIES, INC.
       
By:
/s/ David Lucatz      Name: David Lucatz      Title: President and Chief
Executive Officer      
PLEDGEE:
     
UTA CAPITAL LLC
     
By YZT Management LLC, Managing Member
         
 /s/ Udi Toledano
     
By Udi Toledano, Managing Member



Acknowledged and accepted this
 
1st day of September, 2011.
     
ENERTEC ELECTRONICS LTD.
     
By:
/s/ David Lucatz
     Name:      Title:  



 
16

--------------------------------------------------------------------------------

 